      Case 1:19-mc-00544-AT Document 46 Filed 01/21/20 Page 1 of 1
                                                 U.S. Department of Justice

                                                 Antitrust Division


                                                 Liberty Square Building
                                                 4505" Street, N. W.
                                                 Washington, DC 20001


                                                 January 21, 2020



The Honorable Analisa N. Torres
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312
Torees NYSDChambers@nysd.uscourts.gov

Re:   United States v. Paramount Pictures, Inc., et al. Case No.: 1:19-mc-00544-AT

Dear Judge Torres:

       The United States respectfully seeks this Court's permission to file a reply brief to
the amicus briefs filed by the National Association of Theatre Owners ("NATO") and the
Independent Cinema Alliance ("ICA") in the above-captioned action.

        NATO and ICA misstate the legal standard that applies to the termination of
antitrust consent decrees where all the parties to the decrees (including the United States)
consent to the proposed termination, and the decrees themselves do not contain an
express provision setting forth a higher standard of review. Additionally, NATO and
ICA misapply the public interest standard in general, and with respect to consent decrees
where the antitrust violation underlying the decree is an illegal agreement among
competitors in violation of Section One of the Sherman Act (as here), as opposed to
unilateral conduct in violation of Section Two of the Sherman Act. Finally, NATO and
ICA misconstrue the government's investigation and its evidentiary burden under the
public interest standard.

       For these reasons, the United States respectfully requests that this Court set a
schedule for the United States and any other party to submit briefs in response to
NATO's and ICA's amicus briefs.

                                                       Respectfully submitted,




                                                       Mark A. Merva
                                                       United States Department of Justice
                                                       Antitrust Division
